AMENDMENT #1 TO EMPLOYMENT AGREEMENT ePlus inc. (the “Company”), a Delaware corporation, and Phillip G. Norton (the “Executive”) (collectively, “the Parties”) have previously entered into an Employment Agreement (the “Agreement”), effective October 1, 2011.The Parties hereby agree to this Amendment #1 (“Amendment #1”), to be effective August 1, 2012. 1.Paragraph 2(b) of the Agreement shall be replaced in its entirety with the following: (b) “Employment Term” shall be the period from October 1, 2011, through and including July 31, 2014. No other provision of the Agreement is affected by this Amendment #1. /s/ C. Thomas Faulders /s/ Phillip G. Norton C. Thomas Faulders Phillip G. Norton Lead Independent Director Chief Executive Officer and President Date: August 2, 2012 Date: August 3, 2012
